Title: From John Adams to the President of Congress, 19 March 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Duplicate
Sir
Leyden March 19. 1781

I have recieved your Excellency’s Letter of the first of January, with the Commission and Instructions inclosed. I am very sensible of this fresh Instance of the Confidence of Congress, and shall do every thing in my Power to discharge the Duties of this new Trust; but I am obliged to say, that no Commission that ever was given required more Patience, Fortitude and Circumspection than this: virtues, which I much fear have not fallen in sufficient Quantities to my Share.
I have experienced since my Residence in this Republick, a great Change in the external Behaviour of several Persons of Rank, who upon my first arrival recieved me with distinction; but from the Moment of the publication of the Papers taken with Mr. Laurens have been afraid to see me. The Nation has indeed been in a violent fermentation and Crisis. It is divided in Sentiments. There are Stadthoudarians and Republicans: there are Proprietors in English Funds, and Persons immediately engaged in Commerce. There are Enthusiasts for Peace and Alliance with England, and there are Advocates for an Alliance with France, Spain and America, and there are a third Sort, who are for adhering in all things to Russia, Sweeden and Denmark. Some are for acknowledging American Independence, and entering into Treaties of Commerce and Alliance with her: others start at the Idea with Horror, as an everlasting Impediment to a Return to the Friendship and Alliance with England. Some will not augment the Navy without increasing the Army: others will let the Navy be neglected rather than augment the Army. In this perfect Chaos of Sentiments and Systems, Principles and Interests, it is no wonder there is a Languor, a Weakness and Irresolution that is vastly dangerous in the present Circumstances of Affairs. The danger lies not more in the hostile designs and exertions of the English, than from Seditions and Commotions among the People, which are every day dreaded and expected; if it were not for a standing Army and Troops posted about in several Cities, it is probable there would have been popular Tumults before now. But every body that I see appears to me to live in constant fear of Mobs, and in a great degree of uncertainty, whether they will rise in favour of War or against it: in favour of England or against it; in favour of the Prince, or of the City of Amsterdam; in favour of America or against it. I have ventured in the midst of these critical Circumstances, pressed as I am to get Money to discharge the Bills of Exchange which Congress have drawn and I have accepted, to open a Loan: but this is looked upon as a very hardy and dangerous measure; which nobody but an American would have risqued, and I am obliged to assure Congress, that People are as yet so much afraid of being pointed out by the Mob, or the Soldiery, as Favourers of this Loan, that I have no hopes at all of succeeding for several Months, if ever.
I have been advised to do nothing in Consequence of my Commission to the States at present, for fear of throwing before the People new Objects of division and dissention. I have however communicated to their high Mightinesses, and to the Ministers of Russia, Denmark, Sweeden and France the Resolution of Congress of the Fifth of October, relative to the principles of the neutral Confederation. The Memorial and Letters I have transmitted to Congress.
Whenever I shall communicate to their high Mightinesses the full Powers of Congress, the Course will be this—they will lie long upon the Table—then taken ad referendum, that is sent to the several Provinces, Cities and Bodies of Nobles, who compose the Sovereignty, or as some say the Deputies of the Sovereignty: these will deliberate; and deliberate, and deliberate, and probable some will be for and some against making a Treaty, at least it is supposed that Zealand and one or two other Provinces will be against it. But in the mean time, there will be much Communication and Negotiation among Individuals at least, between this Country and Russia, Sweeden and Denmark upon the Subject; and if it is true, as I am informed in a Letter from Mr. Gerry, that a Minister is appointed to the Court of Petersbourg, as I hope it is, and that the same Minister, or some other is impowered to treat with Sweeden and Denmark, it is not impossible, I think it indeed probable, that We may succeed with these four Nations at once; for let me add, there is not in my apprehension the least prospect of a general Peace. England is at her old Game of Seduction and Division, and is labouring under the Pretence of employing the Emperor of Germany and the Empress of Russia in Mediations for Peace, insidiously to embroil all Europe in the War. From Motives of Philanthropy, I hope She will not succeed, unless the same feelings of Humanity should prompt me to wish all Mankind at War with that Nation for her Humiliation, which is, at this time, if ever one was Hostis humani Generis.

I have the Honour to be with the greatest Respect, Sir, your most obedient and most humble servant.
John Adams

